PD-0705-15
SAMMY VIDALES                NO. 2012436579                     IN THE COURT
V.                        COA. 07-13-00286-CR        OF   CRIMINAL APPEALS
STATE OF TEXAS                                                AUSTIN, TEXAS


                    Motion for Suspension of Rules

      Comes now SAMMY VIDALES, APPELLANT Pro Se, under the pro
tection of HAINES V. KERNER, 404 U.S. 520(1972), per liberal
construction/application to pro se litigants and respectfully
moves this Honorable Court to aknowledge Rule 2 of the Texas
Rules of Appellate Procedure and use its authority under this
provision to suspend in this matter operation of Tex.R.App.Proc.
9.3(B) and 9.5 in support of this motion. Sammy Vidales would
show the following:

                                    I.

      Appellant, as a Texas prisoner, does not have access hroCa) ||\j
computer or a copier to make copies to send to all pa-r^HJeQF £n]n\/J|j\IAL APPEAl 9
volved.
                                                                      10 23^5
                                  Prayer

      Appellant prays the Honorable Judge grant this mo'u':D@nA